       Case 5:17-cr-00239-D Document 318-1 Filed 03/24/20 Page 1 of 23


                                                                             APPEAL,CONV,_BT
                                                                                 Email All Attys
                                                           Email All Attys and Secondary Emails
                               U.S. District Court
              Western District of Oklahoma[LIVE] (Oklahoma City)
             CRIMINAL DOCKET FOR CASE #: 5:17−cr−00239−D−1

Case title: United States of America v. Varnell
Magistrate judge case number: 5:17−mj−00368−STE

Date Filed: 10/17/2017

Assigned to: Honorable Timothy D.
DeGiusti

Defendant (1)
Jerry Drake Varnell                 represented by Vicki Z Behenna
                                                   Mulinix Goerke & Meyer PLLC
                                                   210 W Park Ave
                                                   Suite 3030
                                                   Oklahoma City, OK 73102
                                                   405−232−3800
                                                   Email: vzb@lawokc.com
                                                   LEAD ATTORNEY
                                                   ATTORNEY TO BE NOTICED
                                                   Designation: CJA Appointment

                                                  Laura K Deskin
                                                  Laura K Deskin PLLC
                                                  400 N Walker
                                                  Suite 230
                                                  Oklahoma City, OK 73102
                                                  405−703−5288
                                                  Fax: 405−896−6766
                                                  Email: ldeskin@lauradeskinlaw.com
                                                  ATTORNEY TO BE NOTICED
                                                  Designation: CJA Training Panel

                                                  Marna S Franklin
                                                  Franklin Law Firm PC
                                                  620 N Robinson Ave
                                                  Suite 203
                                                  Oklahoma City, OK 73102
                                                  405−239−2726
                                                  Fax: 405−605−2284
                                                  Email: mfranklin@demandproof.com
                                                  ATTORNEY TO BE NOTICED
                                                  Designation: CJA Appointment

                                                                                                   1
         Case 5:17-cr-00239-D Document 318-1 Filed 03/24/20 Page 2 of 23



                                              Terri A Coulter
                                              PO Box 720597
                                              Oklahoma City, OK 73172
                                              405−474−4900
                                              Email: tcoulter@swbell.net
                                              TERMINATED: 09/18/2017
                                              Designation: CJA Appointment

Pending Counts                                Disposition
18:844(i)MALICIOUS
ATTEMPTED DESTRUCTION
OF PROPERTY USED IN AND
AFFECTING INTERSTATE
COMMERCE
(1)
18:844(i) MALICIOUS
ATTEMPTED DESTRUCTION                         Defendant Sentenced 300 months to be served
OF PROPERTY USED IN AND                       concurrently with Count 2; Supervised Release of
AFFECTING INTERSTATE                          Life to be served concurrently with Count 2; S/A of
COMMERCE                                      $100.00 due immediately
(1s)
18:2332a ATTEMPTED USE OF                     Defendant Sentenced 300 months to be served
A WEAPON OF MASS                              concurrently with Count 1; Supervised Release of
DESTRUCTION                                   Life to be served concurrently with Count 1; S/A of
(2s)                                          $100.00 due immediately

Highest Offense Level (Opening)
Felony

Terminated Counts                             Disposition
None

Highest Offense Level
(Terminated)
None

Complaints                                    Disposition
18:844(i)



Plaintiff
United States of America                represented by Mark R Stoneman
                                                       US Attorney's Office−OKC
                                                       210 W Park Ave

                                                                                                    2
      Case 5:17-cr-00239-D Document 318-1 Filed 03/24/20 Page 3 of 23


                                                          Suite 400
                                                          Oklahoma City, OK 73102
                                                          405−553−8700
                                                          Fax: 405−553−8883
                                                          Email: mark.stoneman@usdoj.gov
                                                          LEAD ATTORNEY
                                                          ATTORNEY TO BE NOTICED
                                                          Designation: Retained

                                                          Matthew B Dillon
                                                          US Attorney's Office−OKC
                                                          210 W Park Ave
                                                          Suite 400
                                                          Oklahoma City, OK 73102
                                                          405−553−8700
                                                          Fax: 405−553−8888
                                                          Email: matthew.dillon@usdoj.gov
                                                          LEAD ATTORNEY
                                                          ATTORNEY TO BE NOTICED
                                                          Designation: Retained

Date Filed   #    Page Docket Text
08/13/2017    1        COMPLAINT as to Jerry Drake Varnell (1). (cps) [5:17−mj−00368−STE]
                       (Entered: 08/14/2017)
08/14/2017    3        ** SEALED DOCUMENT ** CJA 23 Financial Affidavit by Jerry Drake
                       Varnell. (cps) [5:17−mj−00368−STE] (Entered: 08/14/2017)
08/14/2017    4        MINUTE ENTRY for proceedings held before Magistrate Judge Shon T.
                       Erwin:Initial Appearance as to Jerry Drake Varnell held on 8/14/2017, (
                       Detention Hearing set for 8/22/2017 02:00 PM in Courtroom 401 before
                       Magistrate Judge Shon T. Erwin., Preliminary Hearing set for 8/22/2017 02:00
                       PM in Courtroom 401 before Magistrate Judge Shon T. Erwin.) (cps)
                       [5:17−mj−00368−STE] (Entered: 08/14/2017)
08/14/2017    5        ORDER APPOINTING COUNSEL of Terri Coulter as to Jerry Drake Varnell.
                       Signed by Magistrate Judge Shon T. Erwin on 8/14/2017. (cps)
                       [5:17−mj−00368−STE] (Entered: 08/14/2017)
08/14/2017    6        ORDER OF TEMPORARY DETENTION as to Jerry Drake Varnell
                       Detention Hearing set for 8/22/2017 02:00 PM in Courtroom 401 before
                       Magistrate Judge Shon T. Erwin.. Signed by Magistrate Judge Shon T. Erwin
                       on 8/14/2017. (cps) [5:17−mj−00368−STE] (Entered: 08/14/2017)
08/14/2017    7        NOTICE OF HEARING as to Jerry Drake Varnell Detention Hearing set for
                       8/22/2017 02:00 PM in Courtroom 401 before Magistrate Judge Shon T.
                       Erwin. Preliminary Hearing set for 8/22/2017 02:00 PM in Courtroom 401
                       before Magistrate Judge Shon T. Erwin. (cps) [5:17−mj−00368−STE]
                       (Entered: 08/14/2017)
08/16/2017    9        ENTRY OF ATTORNEY APPEARANCE: Terri A Coulter appearing for
                       Jerry Drake Varnell (Coulter, Terri) [5:17−mj−00368−STE] (Entered:
                       08/16/2017)

                                                                                                      3
     Case 5:17-cr-00239-D Document 318-1 Filed 03/24/20 Page 4 of 23



08/17/2017   10      UNOPPOSED MOTION for Hearing to Determine Competency of Defendant
                     to Stand Trial and to Abate All Scheduled Hearings by Jerry Drake Varnell.
                     (Coulter, Terri) [5:17−mj−00368−STE] (Entered: 08/17/2017)
08/21/2017   12      ORDER as to Jerry Drake Varnell Granting re 10 UNOPPOSED MOTION for
                     Hearing to Determine Competency of Defendant to Stand Trial and to Abate
                     All Scheduled Hearings filed by Jerry Drake Varnell. Signed by Magistrate
                     Judge Shon T. Erwin on 8/21/2017. (cps) [5:17−mj−00368−STE] (Entered:
                     08/21/2017)
08/23/2017   18      MOTION to Withdraw Document 10 UNOPPOSED MOTION for Hearing to
                     Determine Competency of Defendant to Stand Trial and to Abate All
                     Scheduled Hearings by Jerry Drake Varnell. (Coulter, Terri)
                     [5:17−mj−00368−STE] (Entered: 08/23/2017)
08/23/2017   19      ENTRY OF ATTORNEY APPEARANCE Mark R Stoneman appearing for
                     USA. (Stoneman, Mark) [5:17−mj−00368−STE] (Entered: 08/23/2017)
08/24/2017   20      ORDER Setting Hearing re 18 MOTION to Withdraw Document, 10
                     UNOPPOSED MOTION for Hearing to Determine Competency of Defendant
                     to Stand Trial and to Abate All Scheduled Hearings filed by Jerry Drake
                     Varnell. Preliminary and Detention Hearing, if appropriate, set for 8/25/2017
                     01:00 PM in Courtroom 401 before Magistrate Judge Shon T. Erwin.. Signed
                     by Magistrate Judge Shon T. Erwin on 8/24/2017. (cps)
                     [5:17−mj−00368−STE] (Entered: 08/24/2017)
08/24/2017   21      RESPONSE to Motion by United States of America as to Jerry Drake Varnell
                     re 18 MOTION to Withdraw Document 10 UNOPPOSED MOTION for
                     Hearing to Determine Competency of Defendant to Stand Trial and to Abate
                     All Scheduled Hearings (Attachments: # 1 Attachment 1 Varnell family
                     statement)(Dillon, Matthew) [5:17−mj−00368−STE] (Entered: 08/24/2017)
08/24/2017   22      MOTION for Hearing to Determine Competency by United States of America
                     as to Jerry Drake Varnell. (Dillon, Matthew) [5:17−mj−00368−STE] (Entered:
                     08/24/2017)
08/25/2017   24      MINUTE ENTRY for proceedings held before Magistrate Judge Shon T.
                     Erwin:Motion Hearing as to Jerry Drake Varnell held on 8/25/2017 re 22
                     MOTION for Hearing to Determine Competency filed by United States of
                     America is granted, 10 UNOPPOSED MOTION for Hearing to Determine
                     Competency of Defendant to Stand Trial and to Abate All Scheduled Hearings
                     filed by Jerry Drake Varnell is granted. Preliminary and Detention Hearings
                     are hereby stricken until further order of the Court. (cps)
                     [5:17−mj−00368−STE] (Entered: 08/25/2017)
08/25/2017   25      ORDER as to Jerry Drake Varnell Granting re 22 MOTION for Hearing to
                     Determine Competency filed by United States of America, 10 UNOPPOSED
                     MOTION for Hearing to Determine Competency of Defendant to Stand Trial
                     and to Abate All Scheduled Hearings filed by Jerry Drake Varnell.The
                     Defendant is committed to the custody of the Attorney General for a period
                     not to exceed 30 days for an examination by atleast one qualified psychiatrist
                     or psychologist to determine whether Defendant maypresently be suffering
                     from a mental disease or defect rendering him mentallyincompetent to the
                     extent that he is unable to understand the nature and consequencesof the
                     proceedings against him or to properly assist in his defense. 18 U.S.C. §§
                                                                                                      4
     Case 5:17-cr-00239-D Document 318-1 Filed 03/24/20 Page 5 of 23



                     4241and 4247, Signed by Magistrate Judge Shon T. Erwin on 8/25/2017.
                     Further details set forth in the order. (cps) [5:17−mj−00368−STE] (Entered:
                     08/25/2017)
09/06/2017   26      MOTION for Order to Preserve Evidence and Brief in Support by Jerry Drake
                     Varnell. (Coulter, Terri) [5:17−mj−00368−STE] (Entered: 09/06/2017)
09/06/2017   27      MOTION for Order for Expedited Transcript of Competency Hearing Held
                     August 25, 2017 by Jerry Drake Varnell. (Coulter, Terri)
                     [5:17−mj−00368−STE] (Entered: 09/06/2017)
09/08/2017   31      ORDER granting 27 Motion for Expedited Transcripts as to Jerry Drake
                     Varnell (1). Signed by Magistrate Judge Shon T. Erwin on 9/8/2017. (cps)
                     [5:17−mj−00368−STE] (Entered: 09/08/2017)
09/11/2017   34      NOTICE OF FILING OF OFFICIAL TRANSCRIPT of Proceedings as to
                     Jerry Drake Varnell held on 8−25−17 before Judge Erwin. Court Reporter
                     Christina L. Clark, Telephone number 405−609−5123. Transcript of:
                     Proceedings Volume: I of I Transcript may be viewed at the court public
                     terminal or purchased through the Court Reporter/Transcriber before the
                     deadline for Release of Transcript Restriction. After that date it may be
                     obtained through PACER. Redaction Request due 10/2/2017. Redacted
                     Transcript Deadline set for 10/12/2017. Release of Transcript Restriction set
                     for 12/11/2017. (cc) [5:17−mj−00368−STE] (Entered: 09/11/2017)
09/15/2017   39      RESPONSE to Motion by United States of America as to Jerry Drake Varnell
                     re 26 MOTION for Order to Preserve Evidence and Brief in Support (Dillon,
                     Matthew) [5:17−mj−00368−STE] (Entered: 09/15/2017)
09/17/2017   40      MOTION to Withdraw as Attorney of Record and Brief in Support by Terri
                     Coulter. by Jerry Drake Varnell. (Coulter, Terri) [5:17−mj−00368−STE]
                     (Entered: 09/17/2017)
09/18/2017   41      ORDER granting 40 Motion to Withdraw as Attorney. Terri A Coulter
                     withdrawn from case as to Jerry Drake Varnell (1). Signed by Magistrate
                     Judge Shon T. Erwin on 9/18/2017. (cps) [5:17−mj−00368−STE] (Entered:
                     09/18/2017)
09/19/2017   42      ENTRY OF ATTORNEY APPEARANCE: Marna S Franklin appearing for
                     Jerry Drake Varnell (Franklin, Marna) [5:17−mj−00368−STE] (Entered:
                     09/19/2017)
09/19/2017   43      ENTRY OF ATTORNEY APPEARANCE: Laura K Deskin appearing for
                     Jerry Drake Varnell (Deskin, Laura) [5:17−mj−00368−STE] (Entered:
                     09/19/2017)
09/26/2017   44      CJA 24 as to Jerry Drake Varnell: Authorization to Pay Clark Voucher #
                     1087.0487621. Signed by Magistrate Judge Shon T. Erwin on 9/25/17. (kr)
                     [5:17−mj−00368−STE] (Entered: 09/26/2017)
10/03/2017   45      NOTICE by United States of America Joint Notice of Need to Amend Court
                     Order (Dillon, Matthew) [5:17−mj−00368−STE] (Entered: 10/03/2017)
10/04/2017   46      AMENDED ORDER of doc re 25 Order for Hearing to Determine
                     Competency of Defendant to Stand Trial as to Jerry Drake Varnell. See order
                     for further details. Signed by Magistrate Judge Shon T. Erwin on 10/4/2017.

                                                                                                     5
     Case 5:17-cr-00239-D Document 318-1 Filed 03/24/20 Page 6 of 23



                     (cps) [5:17−mj−00368−STE] (Entered: 10/04/2017)
10/11/2017   50      ORDER Denying the Federal Bureau of Prisons of Metropolitian Correctional
                     Center in San Diego's request for additional days, re Doc 48 as to Jerry Drake
                     Varnell.Federal Bureau of Prisons of Metropolitian Correctional Center in San
                     Diego has until November 4, 2017 to prepare and file with the Court the
                     reports prescribed. Signed by Magistrate Judge Shon T. Erwin on 10/11/2017.
                     (cps) [5:17−mj−00368−STE] (Entered: 10/11/2017)
10/12/2017   52      ORDER granting 26 Motion to Preserve Evidence and brief in support, as to
                     Jerry Drake Varnell (1).See order for further details. Signed by Magistrate
                     Judge Shon T. Erwin on 10/12/2017. (cps) [5:17−mj−00368−STE] (Entered:
                     10/12/2017)
10/17/2017   55      CJA 20 as to Jerry Drake Varnell: Authorization to Pay Coulter. Voucher #
                     0494214. Signed by Magistrate Judge Shon T. Erwin on 10/12/17. (kr)
                     [5:17−mj−00368−STE] (Entered: 10/17/2017)
10/17/2017   56      INDICTMENT as to Jerry Drake Varnell (1) count(s) 1. (Attachments: # 1
                     Criminal Cover Sheet) (ac) (Entered: 10/18/2017)
10/27/2017           Docket Annotation: Conventional filing 58 received in court clerk's office (ac)
                     (Entered: 10/27/2017)
11/03/2017   59      SEALED Letter and paperwork from Forensic Psychologist as to Jerry Drake
                     Varnell. (cps) (Entered: 11/20/2017)
11/21/2017   61      MINUTE ENTRY for proceedings held before Magistrate Judge Shon T.
                     Erwin:Competency Hearing as to Jerry Drake Varnell held on 11/21/2017,
                     Detention Hearing waived as to Jerry Drake Varnell. (cps) (Entered:
                     11/21/2017)
11/21/2017   62      WAIVER Of Detention Hearing & Consent to Order of Detention with an
                     Order of Detention pending further proceedings as to Jerry Drake Varnell.
                     Signed by Magistrate Judge Shon T. Erwin on 11/21/2017. (cps) (Entered:
                     11/21/2017)
11/21/2017   63      ORDER finding that Defendant is not presently suffering from a mental
                     disease or defect rendering him mentally incompetent as to Jerry Drake
                     Varnell.See order for further details. Signed by Magistrate Judge Shon T.
                     Erwin on 11/21/2017. (cps) (Entered: 11/21/2017)
11/21/2017   64      MINUTE ENTRY ~ for proceedings held before Magistrate Judge Bernard M.
                     Jones:Arraignment as to Jerry Drake Varnell (1) Count 1 held on 11/21/2017.
                     Matt Dillon and Mark Stoneman appeared on behalf of the Govt; Dft.
                     appeared in the custody of the U.S. Marshal with court appointed counsel
                     Marna Franklin. Plea entered by Jerry Drake Varnell Not Guilty on All counts.
                     Jury Trial set for 1/9/2018 09:00 AM in Courtroom 304 before Honorable
                     Vicki Miles−LaGrange. As stated on the record Dft. is detained per Detention
                     Order previously entered. Dft. is remanded to the custody of the U.S. Marshal
                     pending further proceedings. (dwl) (Entered: 11/21/2017)
12/08/2017   73      JANUARY CRIMINAL DOCKET: Docket Call set for 1/3/2018 02:00 PM in
                     Courtroom 304 before Honorable Vicki Miles−LaGrange. Jury Trial set for
                     1/9/2018 09:00 AM in Courtroom 304 before Honorable Vicki
                     Miles−LaGrange. (ks) (Entered: 12/08/2017)
                                                                                                       6
     Case 5:17-cr-00239-D Document 318-1 Filed 03/24/20 Page 7 of 23



12/08/2017   74      MINUTE ORDER as to Jerry Drake Varnell − Pursuant to Local Criminal
                     Rule 30.1, the parties in this case shall file all requested jury instructions,
                     supported by appropriate authority, by Tuesday, January 2, 2018. Any
                     objections to the requested jury instructions shall be filed by Thursday,
                     January 4, 2018. Signed by Honorable Vicki Miles−LaGrange on 12/8/2017.
                     (ks) (Entered: 12/08/2017)
12/27/2017   77      JOINT DISCOVERY STATEMENT by Plaintiff United States of America
                     (Dillon, Matthew) (Entered: 12/27/2017)
01/02/2018   79      JOINT MOTION to Continue Trial by United States of America as to Jerry
                     Drake Varnell. (Dillon, Matthew) (Entered: 01/02/2018)
01/02/2018   80      ORDER partially granting 79 the joint motion to continue trial and resetting
                     this case on the Court's March 2018 trial docket (as more fully set out), as to
                     Jerry Drake Varnell (1). Signed by Honorable Vicki Miles−LaGrange on
                     1/2/2018. (ks) (Entered: 01/02/2018)
01/02/2018           Set/Reset Deadlines/Hearings as to Jerry Drake Varnell:( Jury Trial set for
                     3/13/2018 09:00 AM in Courtroom 303 before Honorable Vicki
                     Miles−LaGrange.), Terminate Deadlines and Hearings as to Jerry Drake
                     Varnell: (ks) (Entered: 01/02/2018)
01/03/2018   81      UNOPPOSED MOTION to Amend/Correct 80 Order on Motion to Continue
                     by United States of America as to Jerry Drake Varnell. (Dillon, Matthew)
                     (Entered: 01/03/2018)
01/03/2018   82      AMENDED ORDER granting 81 the unopposed motion to amend court order
                     80 filed on January 3, 2018 to delete certain language inadvertently included
                     in the order (as more fully set out), as to Jerry Drake Varnell (1). Signed by
                     Honorable Vicki Miles−LaGrange on 1/3/2018. (ks) (Entered: 01/03/2018)
01/11/2018   84      JOINT MOTION for Extension of Time by Jerry Drake Varnell. (Franklin,
                     Marna) (Entered: 01/11/2018)
01/16/2018   86      ORDER granting 84 the joint motion for scheduling order (as more fully set
                     out), as to Jerry Drake Varnell (1). Signed by Honorable Vicki
                     Miles−LaGrange on 1/16/2018. (ks) (Entered: 01/16/2018)
02/07/2018   91      CERTIFICATE that due to the complexity of the representation required, the
                     payment claimed is reasonable and necessary to provide counsel fair
                     compensation for her services. (ks) (Entered: 02/07/2018)
02/09/2018   92      MARCH CRIMINAL TRIAL DOCKET: Docket Call set for 3/7/2018 02:00
                     PM in Courtroom 303 before Honorable Vicki Miles−LaGrange. Jury Trial set
                     for 3/13/2018 09:00 AM in Courtroom 303 before Honorable Vicki
                     Miles−LaGrange. (ks) (Entered: 02/09/2018)
02/12/2018   93      MINUTE ORDER as to Jerry Drake Varnell − Pursuant to Local Criminal
                     Rule 30.1, the parties in this case shall file all requested jury instructions,
                     supported by appropriate authority, by Tuesday, March 6, 2018. Any
                     objections to the requested jury instructions shall be filed by Thursday, March
                     8, 2018. Signed by Honorable Vicki Miles−LaGrange on 2/12/2018. (ks)
                     (Entered: 02/12/2018)
02/20/2018   95

                                                                                                       7
     Case 5:17-cr-00239-D Document 318-1 Filed 03/24/20 Page 8 of 23



                     UNOPPOSED MOTION to Continue Trial by Jerry Drake Varnell.
                     (Attachments: # 1 Attachment Speedy Trial Waiver)(Franklin, Marna)
                     (Entered: 02/20/2018)
02/23/2018    96     UNOPPOSED MOTION for Order for Destruction of Evidence by United
                     States of America as to Jerry Drake Varnell. (Dillon, Matthew) (Entered:
                     02/23/2018)
02/26/2018    97     ORDER granting 95 defendant's motion for continuance, striking this case
                     from the Court's March 2018 trial docket and resetting it on the Court's May
                     2018 trial docket (as more fully set out), as to Jerry Drake Varnell (1). Signed
                     by Honorable Vicki Miles−LaGrange on 2/26/2018. (ks) Modified on
                     3/19/2018 to correct text (ks). (Entered: 02/26/2018)
02/26/2018           Set/Reset Hearings as to Jerry Drake Varnell: Jury Trial RESET on the May
                     2018 trial docket (5/8/2018 09:00 AM) in Courtroom 303 before Honorable
                     Vicki Miles−LaGrange. (ks) (Entered: 02/26/2018)
02/26/2018           Terminate Deadlines and Hearings as to Jerry Drake Varnell: (ks) (Entered:
                     02/26/2018)
02/26/2018    98     ORDER granting 96 plaintiff's unopposed motion for destruction of evidence,
                     as to Jerry Drake Varnell (1). Signed by Honorable Vicki Miles−LaGrange on
                     2/26/2018. (ks) (Entered: 02/26/2018)
03/05/2018    99     CJA 20 as to Jerry Drake Varnell: Authorization to Pay Franklin. Voucher #
                     0502280. Signed by Honorable Vicki Miles−LaGrange on 1/30/18. (kr)
                     (Entered: 03/05/2018)
04/02/2018   101     MOTION to Suppress Facebook Search Warrant by Jerry Drake Varnell.
                     (Attachments: # 1 Exhibit Application for Search Warrant, # 2 Exhibit
                     Facebook post Brent Elisens, # 3 Exhibit Facebook post Injustice in Oklahoma
                     Exposed, # 4 Exhibit CM−09−1542 Cleveland County Information, Affidavit,
                     and plea of guilty, # 5 Exhibit Exhibit 1 of Doc 25, 10−cr−343−C, # 6 Exhibit
                     10−cr−343−c petition to enter plea of guilty, # 7 Exhibit 10−cr−343−C Doc 25
                     Government's Sentencing Memorandum, # 8 Exhibit oscn case details
                     CF−10−75, # 9 Exhibit Plea of Guilty cf−10−75, cf−10−590, cf−10−1280, #
                     10 Exhibit report dated 6/6/2017, # 11 Exhibit Affidavit of Barry Black, # 12
                     Exhibit Transcription of Brent Elisens and the FBI, # 13 Exhibit copy of cd to
                     be filed conventionally, # 14 Exhibit TextLock screenshots, # 15 Exhibit
                     3/9/2017 report, # 16 Exhibit 1/22/2018 report, # 17 Exhibit Facebook
                     messenger conversation, # 18 Exhibit Facebook messenger conversation, # 19
                     Exhibit TextLock screenshot, # 20 Exhibit cd to be filed conventionally, # 21
                     Exhibit Transcription of 5/10/2017 contact, # 22 Exhibit Textlock screenshots,
                     # 23 Exhibit Facebook messanger conversation)(Franklin, Marna) (Entered:
                     04/02/2018)
04/02/2018   103     NOTICE OF Conventional Filing Exhibit 17A and Exhibit 29 by Jerry Drake
                     Varnell (Franklin, Marna) (Entered: 04/02/2018)
04/02/2018   104     MOTION to Suppress Search of 18631 E. 1220 Rd Sayre, Oklahoma by Jerry
                     Drake Varnell. (Attachments: # 1 Exhibit Affidavit in Support of Application
                     for Search Warrant)(Franklin, Marna) (Entered: 04/02/2018)
04/02/2018   105

                                                                                                        8
     Case 5:17-cr-00239-D Document 318-1 Filed 03/24/20 Page 9 of 23



                     MOTION for Hearing to Determine Admissibility of Government Exhibits
                     and/or Testimony by Jerry Drake Varnell. (Attachments: # 1 Exhibit TextLock
                     screenshots, # 2 Exhibit "Steven James" Facebook post, # 3 Exhibit "Jonathan
                     Immoral Smith Facebook profile, # 4 Exhibit "Sixie Lbsonbadguise" Facebook
                     post, # 5 Exhibit 1/18/2018 report Agent Larsen)(Franklin, Marna) (Entered:
                     04/02/2018)
04/02/2018   107     MOTION to Dismiss based on Destruction of Evidence by Jerry Drake
                     Varnell. (Attachments: # 1 Exhibit 2/6/2017 Report by Martin and Schmitz, #
                     2 Exhibit 3/9/2017 Report by Schmitz, # 3 Exhibit 1/18/2018 Report by
                     Larsen)(Franklin, Marna) (Entered: 04/02/2018)
04/02/2018   108     NOTICE OF Conventional Filing by Jerry Drake Varnell. Conventionally
                     filed Exhibit 17A and 29 received by Clerks Office. (ac) (Entered: 04/02/2018)
04/02/2018   109     SUPPLEMENTAL MOTION to Suppress Facebook Search Warrant by Jerry
                     Drake Varnell. (Franklin, Marna) (Entered: 04/02/2018)
04/02/2018   110     NOTICE OF Conventional Filing Exhibit 18 for Doc. 101 by Jerry Drake
                     Varnell (Franklin, Marna) (Entered: 04/02/2018)
04/02/2018   111     MOTION for Order to Utilize Juror Questionnaire by Jerry Drake Varnell.
                     (Attachments: # 1 Attachment Proposed Juror Questionnaire)(Franklin,
                     Marna) (Entered: 04/02/2018)
04/02/2018   113     Conventionally filed exhibit 18 DOC 101 by Jerry Drake Varnell received in
                     Clerk's Office (ac) (Entered: 04/03/2018)
04/06/2018   119     MAY CRIMINAL TRIAL DOCKET: Docket Call set for 5/2/2018 02:00 PM
                     in Courtroom 303 before Honorable Vicki Miles−LaGrange. Jury Trial set for
                     5/8/2018 09:00 AM in Courtroom 303 before Honorable Vicki
                     Miles−LaGrange. (ks) (Entered: 04/06/2018)
04/17/2018   121     SUPERSEDING INDICTMENT as to Jerry Drake Varnell (1) count(s) 1s, 2s.
                     (Attachments: # 1 Criminal Cover Sheet) (ac) (Entered: 04/18/2018)
04/18/2018   122     NOTICE OF HEARING as to Jerry Drake Varnell. Arraignment set for
                     4/19/2018 03:00 PM in Courtroom 101 before Magistrate Judge Bernard M.
                     Jones. (dwl) (Entered: 04/18/2018)
04/18/2018   123     AMENDED NOTICE OF HEARING as to Jerry Drake Varnell ~ Arraignment
                     set for 4/23/2018 03:00 PM in Courtroom 201 before Magistrate Judge Gary
                     M. Purcell. (dwl) (Entered: 04/18/2018)
04/19/2018   124     WAIVER of Speedy Trial by Jerry Drake Varnell (Franklin, Marna) (Entered:
                     04/19/2018)
04/20/2018   125     JOINT MOTION for Order Declaring Case a Complex Federal Criminal
                     Matter, Extending Time to File Pre−Trial Motions and Responses, and to
                     Continue Trial by United States of America as to Jerry Drake Varnell.
                     (Attachments: # 1 Attachment Waiver of Speedy Trial)(Dillon, Matthew)
                     (Entered: 04/20/2018)
04/23/2018   129     MINUTE ENTRY ~ for proceedings held before Magistrate Judge Gary M.
                     Purcell:Arraignment as to Jerry Drake Varnell (1) Count 1,1s,2s held on
                     4/23/2018. Matt Dillon and Mark Stoneman appeared in for the Govt; Dft.

                                                                                                      9
    Case 5:17-cr-00239-D Document 318-1 Filed 03/24/20 Page 10 of 23



                    appeared in the custody of the U.S. Marshal with court appointed counsel
                    Marna Franklin. Plea entered by Jerry Drake Varnell Not Guilty All on counts.
                    Jury Trial set for 5/8/2018 09:00 AM in Courtroom 304 before Honorable
                    Vicki Miles−LaGrange. As stated on the record Dft. is detained per Detention
                    Order previously entered. Dft. is remanded to the custody of the U.S. Marshal
                    pending further proceedings. (dwl) (Entered: 04/23/2018)
04/24/2018   130    ORDER granting 125 the Joint Motion for Order Declaring Case a Complex
                    Federal Criminal Matter, Extending Time to File Pre−Trial Motions and
                    Responses, and to Continue Trial, striking this case from the Court's May 2018
                    jury trial docket, and resetting this matter on the Court's July 2018 jury trial
                    docket. Additionally, the parties shall file all responses to the initial pre−trial
                    motions on or before April 30, 2018. Further, the parties shall file any
                    pre−trial motions related to Count 2 of the Superseding Indictment on or
                    before May 14, 2018, and responses to these motions shall be filed on or
                    before May 30, 2018. All proposed voir dire questions and jury instructions
                    shall be filed on or before June 29, 2018. Signed by Honorable Vicki
                    Miles−LaGrange on 4/24/2018. (ks) (Entered: 04/24/2018)
04/30/2018   131    RESPONSE to Motion by United States of America as to Jerry Drake Varnell
                    re 105 MOTION for Hearing to Determine Admissibility of Government
                    Exhibits and/or Testimony (Stoneman, Mark) (Entered: 04/30/2018)
04/30/2018   132    UNOPPOSED MOTION for Extension of Time by United States of America
                    as to Jerry Drake Varnell. (Dillon, Matthew) (Entered: 04/30/2018)
04/30/2018   133    RESPONSE to Motion by United States of America as to Jerry Drake Varnell
                    re 107 MOTION to Dismiss based on Destruction of Evidence (Stoneman,
                    Mark) (Entered: 04/30/2018)
05/01/2018   134    ORDER granting 132 the government's Unopposed Motion for Extension of
                    Time. The government shall file its responses to defendant's Motion to
                    Suppress, and defendant's Motion for Order Utilizing Juror Questionnaire on
                    or before May 9, 2018 (as more fully set out), as to Jerry Drake Varnell (1).
                    Signed by Honorable Vicki Miles−LaGrange on 5/1/2018. (ks) (Entered:
                    05/01/2018)
05/02/2018   135    MOTION for Order Appointing Co−Counsel by Jerry Drake Varnell.
                    (Franklin, Marna) (Entered: 05/02/2018)
05/03/2018   136    ORDER granting 135 defendant's counsel's Motion for Appointment of
                    Co−Counsel and appointing Vicki Zemp Behenna as co−counsel for defendant
                    Jerry Drake Varnell. Signed by Honorable Vicki Miles−LaGrange on
                    5/3/2018. (ks) (Entered: 05/03/2018)
05/07/2018   137    ENTRY OF ATTORNEY APPEARANCE: Vicki Z Behenna appearing for
                    Jerry Drake Varnell (Behenna, Vicki) (Entered: 05/07/2018)
05/08/2018   138    CJA 20 as to Jerry Drake Varnell: Authorization to Pay Franklin. Voucher #
                    0568556. Signed by Honorable Vicki Miles−LaGrange on 5/7/18. (kr)
                    (Entered: 05/08/2018)
05/08/2018   139    NOTICE of Change of Address by Laura K Deskin (Deskin, Laura) (Entered:
                    05/08/2018)
05/10/2018   140
                                                                                                          10
    Case 5:17-cr-00239-D Document 318-1 Filed 03/24/20 Page 11 of 23



                    RESPONSE to Motion by United States of America as to Jerry Drake Varnell
                    re 104 MOTION to Suppress Search of 18631 E. 1220 Rd Sayre, Oklahoma,
                    101 MOTION to Suppress Facebook Search Warrant Combined
                    (Attachments: # 1 Exhibit Facebook Search Warrant, # 2 Exhibit Facebook
                    Screenshot, # 3 Exhibit Facebook Message BancFirst)(Dillon, Matthew)
                    (Entered: 05/10/2018)
05/10/2018   141    RESPONSE to Motion by United States of America as to Jerry Drake Varnell
                    re 111 MOTION for Order to Utilize Juror Questionnaire (Dillon, Matthew)
                    (Entered: 05/10/2018)
05/17/2018   142    ORDER denying 101 defendant's Motion to Suppress Facebook Search
                    Warrant and 104 defendant's Motion to Suppress Search Warrant of 18631 E.
                    1220 Rd., Sayre, Oklahoma (as more fully set out), as to Jerry Drake Varnell
                    (1). Signed by Honorable Vicki Miles−LaGrange on 5/17/2018. (ks) (Entered:
                    05/17/2018)
05/18/2018   143    ORDER denying 107 defendant's Motion to Dismiss Based on Destruction of
                    Evidence (as more fully set out), as to Jerry Drake Varnell (1). Signed by
                    Honorable Vicki Miles−LaGrange on 5/18/2018. (ks) (Entered: 05/18/2018)
05/31/2018   145    MOTION for Leave to File Ex Parte Motion to Hire an Expert Consultant
                    Under Seal by Jerry Drake Varnell. (Behenna, Vicki) (Entered: 05/31/2018)
06/01/2018   146    ORDER granting 145 Defendant's Motion to File Ex Parte Motion to Hire an
                    Expert Consultant Under Seal, as to Jerry Drake Varnell. Signed by Honorable
                    Vicki Miles−LaGrange on 6/1/2018. (ks) (Entered: 06/01/2018)
06/08/2018   148    CRIMINAL TRIAL DOCKET: Docket Call set for 6/27/2018 01:00 PM in
                    Courtroom 303 before Honorable Vicki Miles−LaGrange. Jury Trial set for
                    7/10/2018 09:00 AM in Courtroom 303 before Honorable Vicki
                    Miles−LaGrange. (ks) (Entered: 06/08/2018)
06/09/2018   149    MOTION for Leave to File Rule 12.2 Notice Late by Jerry Drake Varnell.
                    (Franklin, Marna) (Entered: 06/09/2018)
06/11/2018   151    RESPONSE to Motion by United States of America as to Jerry Drake Varnell
                    re 149 MOTION for Leave to File Rule 12.2 Notice Late (Stoneman, Mark)
                    (Entered: 06/11/2018)
06/13/2018   152    ORDER granting 149 Defendant, Jerry Drake Varnell's Motion for Leave to
                    File Rule 12.2(b) Notice Out of Time. Signed by Honorable Vicki
                    Miles−LaGrange on 6/13/2018. (ks) (Entered: 06/13/2018)
06/13/2018   154    NOTICE of Expert Evidence of Mental Condition (Franklin, Marna) (Entered:
                    06/13/2018)
06/25/2018   155    MOTION to Compel Discovery by Jerry Drake Varnell. (Franklin, Marna)
                    (Entered: 06/25/2018)
06/27/2018   156    JOINT MOTION to Continue Trial by United States of America as to Jerry
                    Drake Varnell. (Stoneman, Mark) (Entered: 06/27/2018)
06/27/2018   157    ORDER granting 156 the parties' Joint Motion to Continue Trial, striking this
                    case from the July 2018 trial docket, and resetting this case on the November
                    2018 trial docket. All proposed voir dire questions and jury instructions shall

                                                                                                      11
    Case 5:17-cr-00239-D Document 318-1 Filed 03/24/20 Page 12 of 23



                    be filed on or before October 30, 2018 (as more fully set out), as to Jerry
                    Drake Varnell (1). Signed by Honorable Vicki Miles−LaGrange on 6/27/2018.
                    (ks) (Entered: 06/27/2018)
06/27/2018          Set/Reset Hearings as to Jerry Drake Varnell: Jury Trial reset for 11/6/2018
                    09:00 AM in Courtroom 304 before Honorable Vicki Miles−LaGrange. (ks)
                    (Entered: 06/27/2018)
06/27/2018          Terminate Deadlines and Hearings as to Jerry Drake Varnell: (ks) (Entered:
                    06/27/2018)
07/03/2018   158    RESPONSE to Motion by United States of America as to Jerry Drake Varnell
                    re 155 MOTION to Compel Discovery (Dillon, Matthew) (Entered:
                    07/03/2018)
07/23/2018   159    ORDER directing the defendant to file a reply to the government's response to
                    155 defendant's motion to compel discovery, no later than Friday, July 27,
                    2018, as to Jerry Drake Varnell. Signed by Honorable Vicki Miles−LaGrange
                    on 7/23/2018. (ks) (Entered: 07/23/2018)
07/25/2018   160    UNOPPOSED MOTION for Extension of Time to file Reply by Jerry Drake
                    Varnell. (Franklin, Marna) (Entered: 07/25/2018)
07/27/2018   161    ORDER GRANTS the motion 160 . Defendant shall file his reply no later than
                    Friday, August 3, 2018.Signed by Honorable Vicki Miles−LaGrange on
                    7/27/18. (kmt) (Entered: 07/27/2018)
08/02/2018   162    REPLY by Defendant Jerry Drake Varnell re 158 Response to Motion
                    (Attachments: # 1 Exhibit Affidavit from Investigator Wells, # 2 Exhibit
                    thepyramidgroup Entrapment posting)(Franklin, Marna) (Entered: 08/02/2018)
08/13/2018   163    ORDER OF RECUSAL − Pursuant to 28 U.S.C. § 455, I recuse as the judge
                    to whom this case is assigned. The Clerk of the Court is directed to return this
                    case to the regular procedure for random selection so that a successor judge
                    may be determined. Signed by Honorable Vicki Miles−LaGrange on
                    8/13/2018. (ks) (Entered: 08/13/2018)
08/13/2018   164    ORDER REASSIGNING CASE. Case reassigned to Honorable Timothy D.
                    DeGiusti for all further proceedings. Signed by Honorable Vicki
                    Miles−LaGrange on 8/13/2018. (ks) (Entered: 08/13/2018)
09/12/2018   167    ORDER re 155 MOTION to Compel Discovery filed by Jerry Drake Varnell.
                    Hearing to be set by separate order. Signed by Honorable Timothy D.
                    DeGiusti on 9/12/2018. (mb) (Entered: 09/12/2018)
09/12/2018   168    NOTICE OF HEARING ON MOTION in case as to Jerry Drake Varnell 155 :
                    In Camera Hearing set for 10/2/2018 10:00 AM in Courtroom 503 before
                    Honorable Timothy D. DeGiusti. (mb) (Entered: 09/12/2018)
10/02/2018          Set/Reset Hearings as to Jerry Drake Varnell: Jury Trial set for 11/7/2018
                    09:30 AM in Courtroom 503 before Honorable Timothy D. DeGiusti. (mb)
                    (Entered: 10/02/2018)
10/02/2018   169    MINUTE ENTRY for proceedings held before Honorable Timothy D.
                    DeGiusti:Motion Hearing as to Jerry Drake Varnell held on 10/2/2018 re 155
                    MOTION to Compel Discovery filed by Jerry Drake Varnell (Court Reporter

                                                                                                       12
    Case 5:17-cr-00239-D Document 318-1 Filed 03/24/20 Page 13 of 23



                    Christy Clark.) (mb) (Entered: 10/02/2018)
11/01/2018          Set/Reset Hearings as to Jerry Drake Varnell: Jury Trial set for 2/12/2019
                    09:30 AM in Courtroom 503 before Honorable Timothy D. DeGiusti. (mb)
                    (Entered: 11/01/2018)
11/19/2018   183    CJA 20 as to Jerry Drake Varnell: Authorization to Pay Franklin. Voucher #
                    0717435. Signed by Honorable Timothy D. DeGiusti on 11/19/18. (kr)
                    (Entered: 11/21/2018)
12/11/2018   186    TRANSCRIPT REQUEST by Jerry Drake Varnell for proceedings held on
                    10−2−2018 before Judge DeGiusti. (Franklin, Marna) (Entered: 12/11/2018)
12/13/2018   189    CJA 20 as to Jerry Drake Varnell: Authorization to Pay Behenna. Voucher #
                    0686806. Signed by Honorable Timothy D. DeGiusti on 12/12/18. (kr)
                    (Entered: 12/13/2018)
01/07/2019   192    MOTION for Leave to File Out of Time Defendant's Motion to Dismiss Counts
                    in the Indictment or in the Alternative Motion to Have the United States Elect
                    to Prosecute Defendant on Either Count One or Count Two, Due to
                    Multiplicity of Counts by Jerry Drake Varnell. (Behenna, Vicki) (Entered:
                    01/07/2019)
01/08/2019   193    ORDER granting 192 Motion for Leave to File Out of Time Defendant's
                    Motion to Dismiss Counts or in the Alternative Motion to United States to
                    Elect to Prosecute Defendant on either Count 1 or Count 2 due to Multiplicity
                    of Counts. Motion due 1/14/2019; Response due 1/21/2019. Signed by
                    Honorable Timothy D. DeGiusti on 1/8/2019. (mb) (Entered: 01/08/2019)
01/09/2019   194    MOTION to Dismiss Counts in the Indictment or in the Alternative, Motion to
                    have the United States Elect to Prosecute Defendant on Either Count One or
                    Count Two due to Multiplicity of Counts and Brief in Support of Jerry Drake
                    Varnell. by Jerry Drake Varnell. (Behenna, Vicki) (Entered: 01/09/2019)
01/11/2019   195    MOTION in Limine Fort Riley Bomb Test and Presence of Persons by Jerry
                    Drake Varnell. (Attachments: # 1 Exhibit Black Report 6/26/2017, # 2 Exhibit
                    Portion of Law Enforcement Operations Order 8/1/2017, # 3 Exhibit Black
                    Report 8/16/2017, # 4 Exhibit Black Report 3/13/2018, # 5 Exhibit Portion of
                    Lab No. 2017−03418−2)(Franklin, Marna) (Entered: 01/11/2019)
01/14/2019   196    SEALED TRANSCRIPT by Jerry Drake Varnell(cc) (Entered: 01/14/2019)
01/14/2019   197    SEALED RULE 5 PAPERWORK from New York (material witness). (cps)
                    (Entered: 01/14/2019)
01/18/2019   199    CJA 24 as to Jerry Drake Varnell: Authorization to Pay Clark Voucher #
                    0758512. Signed by Honorable Timothy D. DeGiusti on 1/17/19. (nv)
                    (Entered: 01/18/2019)
01/22/2019   201    RESPONSE to Motion by All Plaintiffs as to Jerry Drake Varnell re 194
                    MOTION to Dismiss Counts in the Indictment or in the Alternative, Motion to
                    have the United States Elect to Prosecute Defendant on Either Count One or
                    Count Two due to Multiplicity of Counts and Brief in Support of Jerry Drake
                    Varnell. (Dillon, Matthew) (Entered: 01/22/2019)
01/22/2019   202

                                                                                                     13
    Case 5:17-cr-00239-D Document 318-1 Filed 03/24/20 Page 14 of 23



                    RESPONSE to Motion by United States of America as to Jerry Drake Varnell
                    re 195 MOTION in Limine Fort Riley Bomb Test and Presence of Persons
                    (Dillon, Matthew) (Entered: 01/22/2019)
01/23/2019   204    ORDER denying 111 Defendant's Motion for Order to Utilize Juror
                    Questionnaire as to Jerry Drake Varnell (1). Signed by Honorable Timothy D.
                    DeGiusti on 1/23/2019. (mb) Modified on 1/24/2019 (mb). (Entered:
                    01/23/2019)
01/30/2019   206    NOTICE OF HEARING as to Jerry Drake Varnell Pretrial Conference set for
                    2/7/2019 01:30 PM in Chambers before Honorable Timothy D. DeGiusti. (mb)
                    (Entered: 01/30/2019)
01/31/2019   207    MOTION for Leave to File Dispositive Motion Out of Time by Jerry Drake
                    Varnell. (Behenna, Vicki) (Entered: 01/31/2019)
02/01/2019   208    Proposed Voir Dire by Jerry Drake Varnell (Behenna, Vicki) (Entered:
                    02/01/2019)
02/01/2019   209    ORDER granting 207 Motion for Leave to File Dispositive Motion Out of
                    Time as to Jerry Drake Varnell (1). Motion to Dismiss due on or before
                    2/4/2019; Gov't to Respond on or before 2/7/2019. Signed by Honorable
                    Timothy D. DeGiusti on 2/1/2019. (mb) (Entered: 02/01/2019)
02/01/2019   210    ORDER denying 194 Motion to Dismiss Counts in the Indictment or in the
                    Alternative Motion to have the U.S. to Elect to Prosecute Defendant on Either
                    Count 1 or Count 2 due to Multiplicity of Counts as to Jerry Drake Varnell (1).
                    Signed by Honorable Timothy D. DeGiusti on 2/1/2019. (mb) (Entered:
                    02/01/2019)
02/01/2019   211    Proposed Jury Instructions by Jerry Drake Varnell (Franklin, Marna) (Entered:
                    02/01/2019)
02/04/2019   212    MOTION to Dismiss the Superseding Indictment For Outrageous Government
                    Conduct and Brief in Support by Jerry Drake Varnell. (Behenna, Vicki)
                    (Entered: 02/04/2019)
02/05/2019   213    ORDER granting in part, denying in part and reserving in part 195 Defendant's
                    Motion in Limine Regarding Fort Riley Bomb Test as to Jerry Drake Varnell
                    (1). Signed by Honorable Timothy D. DeGiusti on 2/5/2019. (mb) (Entered:
                    02/05/2019)
02/05/2019   214    Proposed Jury Instructions by United States of America as to Jerry Drake
                    Varnell (Dillon, Matthew) (Entered: 02/05/2019)
02/05/2019   215    Proposed Voir Dire by United States of America as to Jerry Drake Varnell
                    (Dillon, Matthew) (Entered: 02/05/2019)
02/07/2019   218    RESPONSE to Motion by United States of America as to Jerry Drake Varnell
                    re 212 MOTION to Dismiss the Superseding Indictment For Outrageous
                    Government Conduct and Brief in Support (Stoneman, Mark) (Entered:
                    02/07/2019)
02/07/2019   219    ORDER denied in part and reserved in part 105 Defendant's Motion for
                    Hearing to Determine Admissibility of Government Exhibits and/or
                    Testimony as to Jerry Drake Varnell (1). Signed by Honorable Timothy D.

                                                                                                      14
    Case 5:17-cr-00239-D Document 318-1 Filed 03/24/20 Page 15 of 23



                    DeGiusti on 2/7/2019. (mb) (Entered: 02/07/2019)
02/07/2019   220    OBJECTIONS re 211 Proposed Jury Instructions (Dillon, Matthew) (Entered:
                    02/07/2019)
02/08/2019   222    PRETRIAL CONFERENCE MEMORANDUM as to Jerry Drake Varnell.
                    Signed by Honorable Timothy D. DeGiusti on 2/8/2019. (mb) (Entered:
                    02/08/2019)
02/11/2019   225    ORDER reserving ruling on 212 Motion to Dismiss as to Jerry Drake Varnell
                    (1). Signed by Honorable Timothy D. DeGiusti on 2/11/2019. (mb) (Entered:
                    02/11/2019)
02/12/2019   228    MINUTE ENTRY for proceedings held before Honorable Timothy D.
                    DeGiusti:Jury Trial as to Jerry Drake Varnell held on 2/12/2019 (Court
                    Reporter Christy Clark.) (mb) (Entered: 02/12/2019)
02/13/2019   229    CJA 20 as to Jerry Drake Varnell: Authorization to Pay Franklin. Voucher #
                    0740946. Signed by Honorable Timothy D. DeGiusti on 02/13/19. (nv)
                    (Entered: 02/13/2019)
02/13/2019   230    MINUTE ENTRY for proceedings held before Honorable Timothy D.
                    DeGiusti:Jury Trial as to Jerry Drake Varnell held on 2/13/2019 (Court
                    Reporter Christy Clark.) (mb) (Entered: 02/13/2019)
02/14/2019          Document unsealed as to Jerry Drake Varnell. 172 Warrant Issued (mb)
                    (Entered: 02/14/2019)
02/14/2019   231    MINUTE ENTRY for proceedings held before Honorable Timothy D.
                    DeGiusti:Jury Trial as to Jerry Drake Varnell held on 2/14/2019 (Court
                    Reporter Christy Clark.) (mb) (Entered: 02/14/2019)
02/15/2019   232    ENTER ORDER releasing Material Witness from Custody re 172 Warrant
                    Issued. Signed by Honorable Timothy D. DeGiusti on 2/15/2019. (mb)
                    (Entered: 02/15/2019)
02/15/2019   233    MINUTE ENTRY for proceedings held before Honorable Timothy D.
                    DeGiusti:Jury Trial as to Jerry Drake Varnell held on 2/15/2019 (Court
                    Reporter Christy Clark.) (mb) (Entered: 02/15/2019)
02/19/2019   234    MINUTE ENTRY for proceedings held before Honorable Timothy D.
                    DeGiusti:Jury Trial as to Jerry Drake Varnell held on 2/19/2019 (Court
                    Reporter Christy Clark.) (mb) (Entered: 02/19/2019)
02/20/2019   235    MINUTE ENTRY for proceedings held before Honorable Timothy D.
                    DeGiusti:Jury Trial as to Jerry Drake Varnell held on 2/20/2019 (Court
                    Reporter Christy Clark.) (mb) (Entered: 02/20/2019)
02/21/2019   236    MINUTE ENTRY for proceedings held before Honorable Timothy D.
                    DeGiusti:Jury Trial as to Jerry Drake Varnell held on 2/21/2019 (Court
                    Reporter Christy Clark.) (mb) (Entered: 02/21/2019)
02/22/2019   239    MINUTE ENTRY for proceedings held before Honorable Timothy D.
                    DeGiusti:Jury Trial as to Jerry Drake Varnell held on 2/22/2019 (Court
                    Reporter Christy Clark.) (mb) (Main Document 239 replaced on 2/25/2019)
                    (mb). (Entered: 02/25/2019)

                                                                                                 15
    Case 5:17-cr-00239-D Document 318-1 Filed 03/24/20 Page 16 of 23



02/24/2019   237    NOTICE OF FILING OF OFFICIAL TRANSCRIPT of Proceedings as to
                    Jerry Drake Varnell held on 2−12−19 before Judge DeGiusti. Court Reporter
                    Christina L. Clark, Telephone number 405−609−5123. Transcript of:
                    Government's Opening Statement Volume: I of I Transcript may be viewed at
                    the court public terminal or purchased through the Court Reporter/Transcriber
                    before the deadline for Release of Transcript Restriction. After that date it may
                    be obtained through PACER. Redaction Request due 3/18/2019. Redacted
                    Transcript Deadline set for 3/27/2019. Release of Transcript Restriction set for
                    5/28/2019. (cc) (Entered: 02/24/2019)
02/24/2019   238    NOTICE OF FILING OF OFFICIAL TRANSCRIPT of Proceedings as to
                    Jerry Drake Varnell held on 2−12−19 before Judge DeGiusti. Court Reporter
                    Christina L. Clark, Telephone number 405−609−5123. Transcript of:
                    Defendant's Opening Statement Volume: I of I Transcript may be viewed at
                    the court public terminal or purchased through the Court Reporter/Transcriber
                    before the deadline for Release of Transcript Restriction. After that date it may
                    be obtained through PACER. Redaction Request due 3/18/2019. Redacted
                    Transcript Deadline set for 3/27/2019. Release of Transcript Restriction set for
                    5/28/2019. (cc) (Entered: 02/24/2019)
02/25/2019   240    MINUTE ENTRY for proceedings held before Honorable Timothy D.
                    DeGiusti:Jury Trial as to Jerry Drake Varnell held on 2/25/2019 (Court
                    Reporter Christy Clark.) (mb) (Entered: 02/25/2019)
02/25/2019   241    Jury Instructions as to Jerry Drake Varnell (mb) (Entered: 02/25/2019)
02/25/2019   242    JURY VERDICT as to Jerry Drake Varnell (1) Guilty on Count 1s,2s. (mb)
                    (Entered: 02/25/2019)
02/25/2019   243    COURT EXHIBIT (mb) (Entered: 02/25/2019)
03/11/2019   247    MOTION for Judgment of Acquittal and Brief in Support by Jerry Drake
                    Varnell. (Behenna, Vicki) (Entered: 03/11/2019)
03/20/2019   249    RESPONSE to Motion by United States of America as to Jerry Drake Varnell
                    re 247 MOTION for Judgment of Acquittal and Brief in Support (Dillon,
                    Matthew) (Entered: 03/20/2019)
03/27/2019   252    REPLY TO RESPONSE to Motion by Jerry Drake Varnell re 247 MOTION
                    for Judgment of Acquittal and Brief in Support (Behenna, Vicki) (Entered:
                    03/27/2019)
04/04/2019   253    CJA 24 as to Jerry Drake Varnell: Authorization to Pay Clark Voucher #
                    0795204. Signed by Honorable Timothy D. DeGiusti on 03/26/19. (nv)
                    (Entered: 04/04/2019)
04/08/2019   254    CJA 20 as to Jerry Drake Varnell: Authorization to Pay Behenna. Voucher #
                    0741288. Signed by Honorable Timothy D. DeGiusti on 04/04/19. (nv)
                    (Entered: 04/08/2019)
04/10/2019   255    CJA 20 as to Jerry Drake Varnell: Authorization to Pay Franklin. Voucher #
                    0789246. Signed by Honorable Timothy D. DeGiusti on 04/05/19. (nv)
                    (Entered: 04/10/2019)
04/15/2019   256    CERTIFICATE 18 USC 3006 re Investigator Jonathan Wells. Signed by
                    Honorable Timothy D. DeGiusti on 4/15/2019. (mb) (Entered: 04/15/2019)

                                                                                                        16
    Case 5:17-cr-00239-D Document 318-1 Filed 03/24/20 Page 17 of 23



04/15/2019   257    CERTIFICATE 18 USC 3006 re Investigator David Dunn. Signed by
                    Honorable Timothy D. DeGiusti on 4/15/2019. (mb) (Entered: 04/15/2019)
04/22/2019   258    CJA 20 as to Jerry Drake Varnell: Authorization to Pay Behenna. Voucher #
                    0780348. Signed by Honorable Timothy D. DeGiusti on 04/16/19. (nv)
                    (Entered: 04/22/2019)
04/22/2019   260    ORDER/CERTIFICATE 18 USC 3006. Signed by Honorable Timothy D.
                    DeGiusti on 4/22/2019. (mb) (Entered: 04/22/2019)
04/30/2019   264    ORDER/CERTIFICATE 18 USC 3006 (Laura Deskin). Signed by Honorable
                    Timothy D. DeGiusti on 4/30/2019. (mb) (Entered: 04/30/2019)
04/30/2019   265    ORDER/CERTIFICATE 18 USC 3006 (Shawn Roberson). Signed by
                    Honorable Timothy D. DeGiusti on 4/30/2019. (mb) (Entered: 04/30/2019)
05/09/2019   266    CJA 20 as to Jerry Drake Varnell: Authorization to Pay Behenna. Voucher #
                    0791589. Signed by Honorable Timothy D. DeGiusti on 05/02/19. (nv)
                    (Entered: 05/09/2019)
05/09/2019   269    NOTICE OF FILING OF OFFICIAL TRANSCRIPT of Proceedings as to
                    Jerry Drake Varnell held on 2−21−19 before Judge DeGiusti. Court Reporter
                    Christina L. Clark, Telephone number 405−609−5123. Transcript of: Rule 29
                    Motion Volume: I of I Transcript may be viewed at the court public terminal
                    or purchased through the Court Reporter/Transcriber before the deadline for
                    Release of Transcript Restriction. After that date it may be obtained through
                    PACER. Redaction Request due 5/30/2019. Redacted Transcript Deadline set
                    for 6/10/2019. Release of Transcript Restriction set for 8/7/2019. (cc)
                    (Entered: 05/09/2019)
06/06/2019   270    CJA 20 as to Jerry Drake Varnell: Authorization to Pay Behenna. Voucher #
                    0820752. Signed by Honorable Timothy D. DeGiusti on 05/23/19. (nv)
                    (Entered: 06/06/2019)
07/05/2019   271    NOTICE OF FILING OF OFFICIAL TRANSCRIPT of Proceedings as to
                    Jerry Drake Varnell held on 2−20−19 before Judge DeGiusti. Court Reporter
                    Christina L. Clark, Telephone number 405−609−5123. Transcript of:
                    Testimony of Barry Black Volume: I of I Transcript may be viewed at the
                    court public terminal or purchased through the Court Reporter/Transcriber
                    before the deadline for Release of Transcript Restriction. After that date it may
                    be obtained through PACER. Redaction Request due 7/26/2019. Redacted
                    Transcript Deadline set for 8/5/2019. Release of Transcript Restriction set for
                    10/3/2019. (cc) (Entered: 07/05/2019)
07/18/2019   273    JOINT MOTION to Continue Deadline to File Objections to Presentence
                    Investigation Report by Jerry Drake Varnell. (Behenna, Vicki) (Entered:
                    07/18/2019)
07/19/2019   274    ORDER granting 273 Joint Motion to Continue Deadline to File Objections to
                    Presentence Investigation Report as to Jerry Drake Varnell (1). Signed by
                    Honorable Timothy D. DeGiusti on 7/19/19. (kmt) (Entered: 07/19/2019)
07/29/2019   275    ORDER denying 247 Motion for Judgment of Acquittal as to Jerry Drake
                    Varnell (1). Signed by Honorable Timothy D. DeGiusti on 7/29/2019. (mb)
                    (Entered: 07/29/2019)

                                                                                                        17
    Case 5:17-cr-00239-D Document 318-1 Filed 03/24/20 Page 18 of 23



08/27/2019   277    MOTION for Order titled "Motion to Remove Counsel" by Jerry Drake
                    Varnell. (Attachments: # 1 Envelope)(kmt) (Entered: 08/27/2019)
09/05/2019   279    ORDER for Response as to Jerry Drake Varnell. The Court directs defense
                    counsel to file an appropriate response to Defendant's 227 Motion by
                    September 20, 2019. Signed by Honorable Timothy D. DeGiusti on 9/5/19.
                    (kmt) (Entered: 09/05/2019)
09/10/2019   281    JOINT MOTION for Extension of Time to File Sentencing Memoranda by
                    United States of America as to Jerry Drake Varnell. (Dillon, Matthew)
                    (Entered: 09/10/2019)
09/12/2019   282    ORDER granting 281 Joint Motion for Extension of Time to submit
                    sentencing memoranda as to Jerry Drake Varnell (1). Signed by Honorable
                    Timothy D. DeGiusti on 9/12/19. (kmt) (Entered: 09/12/2019)
09/20/2019   283    RESPONSE to Motion by Jerry Drake Varnell re 277 MOTION for Order
                    regarding Removal of Counsel (Behenna, Vicki) (Entered: 09/20/2019)
09/23/2019   284    ORDER denying 277 Motion to Remove Counsel by Jerry Drake Varnell (1).
                    The Court, however, grants Defendant's subsequent request to have Ms.
                    Behenna act as lead counsel and Ms. Franklin as her second−chair counsel for
                    purposes of sentencing. See order for further details. Signed by Honorable
                    Timothy D. DeGiusti on 9/23/19. (kmt) (Entered: 09/23/2019)
10/04/2019   285    MOTION for Leave to File Sentencing Memorandam Under Seal by Jerry
                    Drake Varnell. (Behenna, Vicki) (Entered: 10/04/2019)
10/07/2019   286    STRICKEN per 292 Order filed 10/10/19 (kmt). SENTENCING
                    MEMORANDUM by United States of America as to Jerry Drake Varnell
                    (Dillon, Matthew) (Entered: 10/07/2019)
10/08/2019   287    STRICKEN per 292 Order filed 10/10/19 (kmt). AMENDED SENTENCING
                    MEMORANDUM by United States of America as to Jerry Drake Varnell
                    (Dillon, Matthew) (Entered: 10/08/2019)
10/08/2019   288    ORDER granting 285 Defendant's Motion for Leave to File Sentencing
                    Memorandum Under Seal as to Jerry Drake Varnell (1). Signed by Honorable
                    Timothy D. DeGiusti on 10/8/2019. (mb) (Entered: 10/08/2019)
10/09/2019   290    MOTION for Downward Departure by Jerry Drake Varnell. (Attachments: # 1
                    Exhibit Bureau of Justice Statistics Report)(Behenna, Vicki) (Entered:
                    10/09/2019)
10/09/2019   291    UNOPPOSED MOTION for Leave to File Corrected Sentencing
                    Memorandum Out of Time and to Strike Documents 286 and 287 by United
                    States of America as to Jerry Drake Varnell. (Stoneman, Mark) (Entered:
                    10/09/2019)
10/10/2019   292    ORDER granting 291 Unopposed Motion for Leave to File Corrected
                    Sentencing Memorandum Out of Time and to Strike Documents 286 and 287
                    as to Jerry Drake Varnell (1). Signed by Honorable Timothy D. DeGiusti on
                    10/10/19. (kmt) (Entered: 10/10/2019)
10/10/2019   293    SENTENCING MEMORANDUM by United States of America as to Jerry
                    Drake Varnell (Stoneman, Mark) (Entered: 10/10/2019)

                                                                                                   18
    Case 5:17-cr-00239-D Document 318-1 Filed 03/24/20 Page 19 of 23



10/21/2019   294    JOINT MOTION for Extension of Time to File Responses to Sentencing
                    Memoranda by United States of America as to Jerry Drake Varnell. (Dillon,
                    Matthew) (Entered: 10/21/2019)
10/23/2019   295    ORDER granting 294 Joint Motion for Extension of Time to file responses to
                    sentencing memoranda as to Jerry Drake Varnell (1). Signed by Honorable
                    Timothy D. DeGiusti on 10/23/19. (kmt) (Entered: 10/23/2019)
11/04/2019   296    RESPONSE by Jerry Drake Varnell re 293 Sentencing Memorandum
                    (Behenna, Vicki) (Entered: 11/04/2019)
11/15/2019   298    CJA 20 as to Jerry Drake Varnell: Authorization to Pay Behenna. Voucher #
                    0927301. Signed by Honorable Timothy D. DeGiusti on 11/13/19. (nv)
                    (Entered: 11/15/2019)
11/19/2019   299    MOTION for Leave to File Ex Parte Motion for Authorization to Hire an
                    Expert by Jerry Drake Varnell. (Behenna, Vicki) (Entered: 11/19/2019)
11/21/2019   300    ORDER granting 299 Motion for 18 U.S.C. 3006A(e) Funds to Retain Expert
                    to Testify at Sentencing Hearing as to Jerry Drake Varnell (1). Signed by
                    Honorable Timothy D. DeGiusti on 11/21/19. (kmt) (Entered: 11/21/2019)
12/12/2019   303    MOTION for Leave to File Motion for Additional Funds Pursuant to 18
                    U.S.C. §3006A(e) Ex Parte and Under Seal by Jerry Drake Varnell. (Behenna,
                    Vicki) (Entered: 12/12/2019)
12/13/2019   304    ORDER granting 303 Motion to File Under Seal and Ex Parte Defendant's
                    Motion for Additional Funds Pursuant to 18 U.S.C. § 3006A(e). Signed by
                    Honorable Timothy D. DeGiusti on 12/13/19. (kmt) (Entered: 12/13/2019)
12/20/2019   308    NOTICE OF HEARING as to Jerry Drake Varnell Sentencing set for
                    1/30/2020 09:30 AM in Courtroom 301 before Honorable Timothy D.
                    DeGiusti. (mb) (Entered: 12/20/2019)
01/17/2020   309    NOTICE OF HEARING as to Jerry Drake Varnell Sentencing reset for
                    2/4/2020 09:30 AM in Courtroom 301 before Honorable Timothy D.
                    DeGiusti. (mb) (Entered: 01/17/2020)
01/28/2020   310    MOTION to Continue Sentencing Hearing by Jerry Drake Varnell. (Behenna,
                    Vicki) (Entered: 01/28/2020)
01/30/2020   311    ORDER granting 310 Motion to Continue the Sentencing Hearing. Sentencing
                    set for 2/24/2020 09:30 AM in Courtroom 301 before Honorable Timothy D.
                    DeGiusti. Signed by Honorable Timothy D. DeGiusti on 1/30/20. (Entered:
                    01/30/2020)
02/14/2020   312    CJA 20 as to Jerry Drake Varnell: Authorization to Pay Behenna. Voucher #
                    0953166. Signed by Honorable Timothy D. DeGiusti on 12/17/19. (nv)
                    (Entered: 02/14/2020)
02/14/2020   313    CJA 20 as to Jerry Drake Varnell: Authorization to Pay Franklin. Voucher #
                    0867856. Signed by Honorable Timothy D. DeGiusti on 01/07/2020. (nv)
                    (Entered: 02/14/2020)
02/18/2020   314    UNOPPOSED MOTION to Continue Sentencing by United States of America
                    as to Jerry Drake Varnell. (Stoneman, Mark) (Entered: 02/18/2020)

                                                                                                 19
    Case 5:17-cr-00239-D Document 318-1 Filed 03/24/20 Page 20 of 23



02/18/2020   315       ORDER granting 314 Motion to Continue Sentencing hearing as to Jerry
                       Drake Varnell (1). Sentencing reset for 3/23/2020 at 9:30 a.m.. Signed by
                       Honorable Timothy D. DeGiusti on 2/18/2020. (mb) (Entered: 02/18/2020)
02/20/2020             Set/Reset Hearings as to Jerry Drake Varnell: Sentencing reset for 3/23/2020
                       09:30 AM in Courtroom 301 before Honorable Timothy D. DeGiusti. (mb)
                       (Entered: 02/20/2020)
03/23/2020   316   21 MINUTE ENTRY for proceedings held before Honorable Timothy D.
                      DeGiusti:Sentencing held on 3/23/2020 for Jerry Drake Varnell (1), Count(s)
                      1s, Defendant Sentenced 300 months to be served concurrently with Count 2;
                      Supervised Release of Life to be served concurrently with Count 2; S/A of
                      $100.00 due immediately; Count(s) 2s, Defendant Sentenced 300 months to be
                      served concurrently with Count 1; Supervised Release of Life to be served
                      concurrently with Count 1; S/A of $100.00 due immediately. (Court Reporter
                      Susan Fenimore.) (mb) (Entered: 03/23/2020)
03/23/2020   317   22 NOTICE OF APPEAL by Jerry Drake Varnell (Behenna, Vicki) (Entered:
                      03/23/2020)




                                                                                                      20
                       Case
                         Case
                            5:17-cr-00239-D
                              5:17-cr-00239-DDocument
                                               Document
                                                      318-1
                                                        316 Filed
                                                            Filed 03/24/20
                                                                  03/23/20 Page
                                                                           Page 21
                                                                                1 ofof123

SENTENCING COURTROOM MINUTE SHEET                                                    DATE March 23, 2020

CRIMINAL CASE NO. CR-17-239-D U.S.A. -vs- Jerry Drake Varnell

COMMENCED 9:30 ENDED 12:00 TOTAL TIME 2 hours 30 minutes

JUDGE TIMOTHY D. DEGIUSTI COURTROOM DEPUTY MIKE BAILEY COURT REPORTER SUSAN FENIMORE

COUNSEL FOR PLAINTIFF Matthew Dillon, Mark Stoneman, AUSA

COUNSEL FOR DEFENDANT Vicki Behenna, Marna Franklin

SENTENCING MINUTE:

Dft. appears in person ☒ with ☐ without ☒ Court-Appointed Counsel

☒Probation Report reviewed by counsel and defendant.

Plf's exhibits admitted. 1, 2, 3, 4, 5, 6, 7
Dft's exhibits admitted.

             WITNESSES FOR PLAINTIFF                         WITNESSES FOR DEFENDANT
             1.   Barry Black                                1.   Dr.Shawn Roberson
             2.   Richard Beck                               2.

DEFENDANT IS SENTENCED TO CUSTODY OF BUREAU OF PRISONS 300 months. This consists of 300 months as to
Count 1 and 300 months as to Count 2 all such terms to be served concurrently


Defendant placed on probation for a period of
with condition that defendant:
☒ comply with the conditions set forth in the judgment and commitment order
☒ special condition(s): as listed in Part D of the PSR; no community service is imposed


Upon expiration of sentence imposed herein, defendant shall serve a term of supervised release of Life. This consists of Life as to
Count 1 and Life as to Count 2, all such terms to be served concurrently . Within 72 hours of release from the custody of the
Bureau of Prisons, the defendant shall report in person to the probation office in the district to which the defendant is released.

☒SPECIAL ASSESSMENT FEE OF $200.00 due immediately.

Defendant ordered to pay a fine in amount of $ Waived        to

☒Defendant advised of right to appeal & to appeal in forma pauperis. ☐ Defendant gives oral notice of appeal and Clerk directed
to spread of record said notice of appeal.

Execution of sentence stayed until                                                                                              ,
at which time defendant's court appearance bond will be exonerated. Defendant to remain on present bond until he/she reports to
designated prison.

Counts                                                                                                dismissed as per order filed.

              ☒DEF. REMANDED TO U.S.M.                      ☐BOND EXONERATED.

The Court orders commitment to the custody of the Bureau of Prisons & recommends FMC-Ft. Worth, TX, if eligible
as place of confinement.                                                                                                  21
       Case
         Case
            5:17-cr-00239-D
              5:17-cr-00239-DDocument
                               Document
                                      318-1
                                        317 Filed
                                            Filed 03/24/20
                                                  03/23/20 Page
                                                           Page 22
                                                                1 ofof223



                  IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF OKLAHOMA

UNITED STATES OF AMERICA,                         )
                                                  )
                     Plaintiff,                   )
                                                  )
v.                                                )      Case No. CR-17-239-D
                                                  )
JERRY DRAKE VARNELL,                              )
                                                  )
                     Defendant.                   )


                                  NOTICE OF APPEAL

       Notice is hereby given that Jerry Drake Varnell, the Defendant in the above named

case, hereby appeals to the United States Court of Appeals for the Tenth Circuit from the

Defendant’s conviction and sentence entered on March 23, 2020. (Doc. 316).

                                                 Respectfully submitted,

                                                 /s/ Vicki Z. Behenna
                                                 Vicki Zemp Behenna, OBA #10734
                                                 MULINIX, GOERKE & MEYER, PLLC
                                                 210 Park Avenue, Suite 3030
                                                 Oklahoma City, OK 73102
                                                 Telephone: 405-232-3800
                                                 Facsimile: 405-232-8999
                                                 Email: vzb@lawokc.com.com

                                                 Attorney for Defendant
                                                 Jerry Drake Varnell

                             CERTIFICATE OF SERVICE

       I hereby certify that on the 23rd day of March, 2020, I electronically transmitted the
foregoing document to the Clerk of the Court using the ECF System for filing and
transmittal of Notice of Electronic Filing, which will automatically send e-mail notification
of such filing to all attorneys of record.




                                                                                                22
Case
  Case
     5:17-cr-00239-D
       5:17-cr-00239-DDocument
                        Document
                               318-1
                                 317 Filed
                                     Filed 03/24/20
                                           03/23/20 Page
                                                    Page 23
                                                         2 ofof223



                                          /s/Vicki Z. Behenna
                                          Vicki Zemp Behenna




                                                                     23
